Citation Nr: 0630456	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for lung cancer, due to 
asbestos exposure, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Peter A. Benz, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  He died June [redacted], 1998.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), that denied service connection for 
lung cancer, due to asbestos exposure, for accrued benefits 
purposes.  


FINDINGS OF FACT

1.  At the time of the veteran's death in June 1998, he had a 
claim pending for service connection for lung cancer due to 
asbestos exposure.  The appellant filed her claim for accrued 
benefits within one year of his death.  

2.  At the time of the veteran's death, the veteran provided 
competent factual evidence that he was exposed to asbestos in 
service.  

3.  At the time of his death, the veteran had lung cancer.  

4.  There was competent medical evidence at the time of the 
veteran's death linking asbestos exposure to lung cancer.  




CONCLUSION OF LAW

Lung cancer was incurred as a result of asbestos exposure in 
service, for the purposes of accrued benefits.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 5103A, 5107, 
5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.100 (2005); M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Duty to Assist and Notify

Due to the favorable findings in the claim of entitlement to 
service connection for lung cancer due to asbestos exposure, 
for the purposes of accrued benefits, it is unnecessary to do 
a full discussion on the duty to assist and notify.  

However, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, since there is a favorable claim in 
this regard, all questions as to the disability rating and 
appropriate effective date will be addressed by the RO upon 
implementation of the decision.  


II.  Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence of record at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, shall 
be paid to certain survivors, including the veteran's 
surviving spouse, upon the veteran's death.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. § 3.1000 (2006).  An application 
for accrued benefits must be filed within one year after the 
date of a veteran's death.  Id.

Evidence of record at the date of death, for the purposes of 
evaluating accrued benefits claims, means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (West 2002); Hayes v. Brown, 4 Vet. App. 353 
(1993).  

The veteran filed a claim for service connection for lung 
cancer due to asbestos exposure in September 1997.  He died 
in June 1998, while the claim was still pending.  Although 
the veteran's claim terminated with his death, VA regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the veteran, the accrued benefits claim is 
derivative of the veteran's claim and the appellant takes the 
veteran's claim as it stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1296 (Fed. Cir. 1998).  The 
veteran's surviving spouse filed a claim for accrued benefits 
in September 1998, within one year of her husband's death.  
Thus, she is entitled to be considered for accrued benefits 
as a surviving spouse based upon service-connected lung 
cancer, due to asbestos exposure, if the evidence warrants 
entitlement thereto.   

In adjudicating the appellant's claim for service connection 
for accrued benefits purposes, the Board can only look at the 
evidence that was of record at the date of the veteran's 
death, including records that are deemed to be constructively 
of record (i.e. VA records).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In 
December 2005, M21-1, Part VI was rescinded and replaced with 
a new manual, M21-1MR.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA must analyze an 
appellant's claim for service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers, and this is significant considering 
that, during World War II, U.S. Navy veterans were exposed to 
chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it 
was revealed that many of these shipyard workers had only 
recently come to medical attention because the latent period 
for asbestos-related diseases varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1MR, Part IV, Supbart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000.

In this case, the veteran's service medical records show no 
findings, treatment, or diagnosis, related to lung cancer.  
Additionally, the limited service records associated with the 
claims folder, do not show that he worked in an occupation 
likely to put him at risk for asbestos exposure.  However, it 
is of record that the veteran's salvaged, service records 
were presumed subject to a fire in the 1970's, and as a 
result, VA has a heightened duty to the veteran.  See O'Hare 
v. Derwinski, 1 Vet. App. (1991).  

The veteran did insist, in a statement to VA, that he worked 
in the motor pool installing brake linings with asbestos, 
that he wore asbestos mittens three times a week during 
drills for changing gun barrels, and also wore the asbestos 
mittens daily while on line in Korea.  Although the veteran 
is incompetent to render a medical diagnosis regarding the 
etiology of his lung cancer, see Espiritu v. Derwinksi, 2 
Vet. App. 492 (1992), the veteran is capable of testifying to 
factual matters of which he has first hand knowledge, such as 
the nature of his employment (installing brake linings and 
wearing asbestos mittens).  See Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Therefore, the Board finds it credible 
that the veteran was exposed to asbestos during his period of 
active duty.  

Also of record in the claims folder prior to the veteran's 
death, is a February 1998 medical opinion provided by the 
veteran's physician, Maria G. Moore, MD.  Dr. Moore stated, 
in pertinent part, that the veteran had recently been 
diagnosed as having non-oat cell, poorly differentiated 
carcinoma of the lung.  She also related that she was aware 
that the veteran had a prior history of asbestos exposure and 
that the veteran was a smoker.  She indicated that asbestos 
exposure increases the risk of a patient developing lung 
cancer and that there was some evidence that the combined 
risk factors of asbestos exposure and smoking, increased the 
risk of lung cancer.  A bronchoscopy performed in 
January 1998, indicated that a needle biopsy was performed 
and provided the same diagnosis as reported by Dr. Moore.  

Based on the veteran's inservice occupation, which exposed 
him to asbestos,  the diagnosis of lung cancer, and the 
opinion rendered by his private physician, that the veteran's 
asbestos exposure increased his risk for lung cancer, 
resolving all 


reasonable doubt in the veteran's favor, service connection 
for lung cancer due to asbestos exposure for accrued benefits 
purposes, is warranted.  


ORDER

Service connection for lung cancer due to asbestos exposure, 
for accrued benefits purposes, is granted.  






____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


